DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 and 04/07/2022 have been entered.
 	Accordingly, claims 1-32, 55, and 56 remain pending, claims 2-6,8, 10-25, 27-30, and 32 have been withdrawn, and claims 1, 26, 55, and 56 have been amended.
Response to Arguments
Rejections under 35 USC 103
Applicant’s arguments, see pages 12-13, filed 04/07/2022, with respect to claims 1 and 26 have been fully considered and are persuasive.  The rejections of claims 1, 7, 9, 26, 31, and 55-56  has been withdrawn.
Request for rejoinder 
On page 11 of the response filed 04/07/2022, applicant requests rejoinder of previously withdrawn claims.
In response, it is noted that at least one additional species from each species group has been examined and claims 2, 4-6, 8, 10, 27-30, and 32 have been rejoined. However, claims 3 and 11-25 remain withdrawn due to being directed to at least one non-elected species. As indicated in the advisory action mailed 05/25/2022, see continuation of box 12, claims 2, 27-28, and 30 and withdrawn claims 3 and 11-25 have not been amended to commensurate in scope with the allowed independent claims 1 and 26. See the election/restriction and the rejections under 35 USC 112(b) for claims 2, 27-29, and 30 outlined below.
Election/Restrictions
Claims 1 and 26 are allowable. The restriction requirement between species 1 (FIG. 1), species 2 (FIG. 16), species b (FIG. 9), species c (FIG. 17), species ii (FIGS. 11, 18), species v (FIG. 15), species B (FIGS. 4 and 7), and species IV (FIG. 39) as set forth in the Office action mailed on 09/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/07/2022 is partially withdrawn, and which still applies to withdrawn claims 3 & 11-25.  Claims 2, 4-6, 8, 10, 27-30, and 32 directed to species 2 (FIG. 16), species b (FIG. 9), species c (FIG. 17), species ii (FIGS. 11, 18), species v (FIG. 15), species B (FIGS. 4 and 7), and species IV (FIG. 39) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3 and 11-25 directed to non-elected species 3 (FIG. 22), species d (FIG. 23), species e (FIG. 24), species iii (FIG. 12), species iv (FIG. 13), species vi (FIG. 21), species vii (FIGS. 29, 30), species viii (FIG. 31), species xi (FIG. 32), species x (FIGS. 33, 34), species xi (FIG. 35), species xii (FIG. 36), species III (FIG. 40), and species IV (FIG. 41), withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 27-29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “an organ and/or biological structure included in the ultrasonic image based on information of a vivisection view corresponding to one of the position of the ultrasonic probe and the position of the ultrasonic image” in lines 2-5, which renders the claim indefinite because it is unclear if the “biological structure” refers to the structure related to the subject in the ultrasonic image recited in claim 1, on which claim 2 is dependent or if the “biological structure” recited in claim 2 is different than the structure related to the subject in claim 1. It is also unclear if the “vivisection view” corresponds to the vivisection view in a three-dimensional space recited in claim 1, or if the vivisection view recited in claim 2 is a different vivisection view than recited in claim 1. It is also unclear if the applicant by reciting the vivisection view as corresponding to “one of” in claim 2 is requiring the vivisection view to just correspond to the position of the ultrasonic probe or just correspond the position of the ultrasonic image; or the vivisection view is required to correspond to either the position of the ultrasonic probe or the position of the ultrasonic image.  It is also unclear if the vivisection view image of the immediate claim is meant to refer to the vivisection view in claim 1.
Claims 27-28 are also rejected for reciting the same and/or similar limitations outlined above in the rejection of claim 2.
Claim 29 recites the phrase “searching an image using saved support information” in line 2, which renders the claim indefinite because it is unclear if “an image” in claim 29 refers to one of the images recited in claim 26 on which claim 29 is dependent, which include: the ultrasonic image, the display image which includes the ultrasonic image and at least a support image, and the support image; or if applicant meant to recite a different image than one of the images recited in claim 26.
Claim 30 recites the phrase “a position and orientation of a characteristic portion represented in the first three-dimensional coordinate system, which is detected by the ultrasonic probe” in lines 2-4, which renders the claim indefinite because it is unclear if the position and orientation of a characteristic portion represented in the first three-dimensional coordinate system detected by the ultrasonic probe is the detected position in a first three-dimensional coordinate system of one of an ultrasonic image recited in claim 26, on which claim 30 is dependent; or if applicant meant to refer to the  position and orientation in the first three-dimensional coordinate system of the structure related to the subject included in the ultrasonic image which is used to associate a structure related to a subject included in the ultrasonic image with a structure included in the vivisection view also recited in claim 26; or if applicant meant to refer to the position and orientation of the characteristic portion represented in the first three-dimensional coordinate system as being different than the positions and orientations represented in the first three-dimensional coordinate system recited in claim 26.
Allowable Subject Matter
Claims 1, 4-10, 26, 31-32, and 55-56 are allowed.
However, claims 2, 27-28, and 30 are rejected under 112(b) as indicated above. Additionally, claims 3 and 11-25 remain withdrawn due to being directed to at least one non-elected species. As indicated in the advisory action mailed 05/25/2022, see the final paragraph of the continuation of box 12, where applicant is advised to either cancel or amend the currently withdrawn claims to commensurate in scope with the allowed independent claims 1 and 26 in order for the rejoinder of the withdrawn claims to be considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793